As filed with the Securities and Exchange Commission on September 20, 2012 Investment Company Act File Number 811-3955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY New York Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: April 30th Date of reporting period: July 31, 2012 Item 1: Schedule of Investments NEW YORK DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS JULY 31, 2012 (UNAUDITED) Rating (a) Face Maturity Interest Value Standard Amount Date Rate (Note 1) Moody's & Poor's Tax Exempt Commercial Paper(2.15%) New York Long Island Power Authority LOC State Street Bank & Trust Company 10/04/12 0.19% P-1 A-1+ Total Tax Exempt Commercial Paper Tax Exempt General Obligation Notes and Bonds (20.76%) (b) Cheektowaga CSD, Erie County, NY BAN -Series 2011A 10/18/12 0.61% City School District of the City of Binghamton, Broome County, NY RAN 2012 Series B 01/25/13 City School District of The City of Ithaca, Tompkins and Tioga Counties, NY GO BAN 2012 07/05/13 City School District of the City of Oneonta, Otsego County, NY GO RAN 2011 08/23/12 Clinton CSD, Oneida County, NY RAN, 2012 06/20/13 Guilderland CSD, Albany County, NY GO BAN for Vehicles 2012 07/18/13 Nanuet Union Free School District Rockland County, NY BAN 2011 10/26/12 Niagara Wheatfield CSD Niagara County, NY BAN 2012 03/27/13 Orchard Park CSD, Erie County, NY BAN - 2011 12/14/12 Romulus CSD, Seneca County, NY RAN 2012 06/28/13 Seneca Falls CSD, Seneca County, NY RAN 2012 06/28/13 Sidney CSD Delaware, Chenango, And Otsego Counties, NY GO BAN 2012 08/02/13 Tuckahoe Union Free School District, Westchester County, NY, TAN for 2012-2013 Taxes 06/20/13 Total Tax Exempt General Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (c)(74.86%) Commonwealth of Puerto Rico Public improvement Refunding Bonds Sub-Series 2003 C-5-2 LOC Barclays Bank PLC 07/01/20 0.16% VMIG-1 A-1 Dormitory Authority of the State of New York, RB (University of Rochester) - Series 2006 A-1 LOC Wells Fargo, N.A. 07/01/27 VMIG-1 A-1+ Dutchess County, NY IDA Civic Facility RB (Marist College Civic Facility Project) – Series 2005A LOC JPMorgan Chase Bank, N.A. 07/01/35 A-1 J.P. Morgan Putters/Drivers, Series 4073 Trust LOC JPMorgan Chase Bank, N.A. 09/01/14 VMIG-1 Long Island Power Authority Electric System General RB, Series 2012D LOC TD Bank, N.A. 12/01/29 VMIG-1 A-1+ Metropolitan Transportation Authority Dedicated Fund Tax Refunding Bonds - Series 2008 Subseries 2008B-1 LOC Bank of Nova Scotia 11/01/34 A-1+ Metropolitan Transportation Authority Dedicated Tax Fund Refunding Bonds - Series 2008A Subseries 2008A-2 LOC The Bank of Tokyo-Mitsubishi UFJ Ltd. 11/01/31 A-1 Metropolitan Transportation Authority Transportation RB - Series 2005 D-2 LOC Landesbank Hessen -Thuringen Girozentrale 11/01/35 VMIG-1 A-1+ New York City IDA CivicFacility RB (2004 Jamaica First Parking, LLC Project) LOC TD Bank, N.A 03/01/34 A-1+ New York City NY GO Series 1994 A-9 LOC JPMorgan Chase Bank, N.A 08/01/18 VMIG-1 A-1+ New York City Transitional Finance Authority Future Tax Secured Refunding Senior Bonds Fiscal 2003 Subseries A-3 LOC Bank of Tokyo-Mitsubishi UFJ Ltd. 11/01/29 VMIG-1 A-1 New York City, NY HDC Multi-Family Mortgage RB (White Plains Courtyard Apartments) – Series 2005A (d) Guaranteed by Federal Home Loan Mortgage Corporation 03/01/38 A-1+ New York City, NY IDA Liberty RB (FC Hanson Office Associates, LLC Project) – Series 2004 LOC Lloyds PLC 12/01/39 VMIG-1 New York Liberty Development Corporation RB (Goldman Sachs Headquarters Issue) – Series 2005 (b) LOC Wells Fargo, N.A. 10/01/35 New York State Dormitory Authority RB (Cornell University) – Series 2000A 07/01/29 VMIG-1 A-1 New York State Dormitory Authority RB (LeMoyne College Project) – Series 2009 LOC TD Bank, N.A. 01/01/39 VMIG-1 New York State Energy Research and Development Authority Facilities RB (Consolidated Edison company of New York, Inc. Project) - Series 2005A - 3 LOC Mizuho Corporate Bank 05/01/39 VMIG-1 A-1+ New York State Housing Finance Agency RB (10 Liberty Street Housing) -2003 Series A 05/01/35 VMIG-1 New York State Housing Finance Agency RB (Gotham West Housing)Series 2011A-2 LOC Wells Fargo, N.A. 05/01/45 VMIG-1 New York State Housing Finance Agency RB (80 Dekalb Avenue Housing) – Series 2009B LOC Wachovia Bank, N.A. 05/01/42 VMIG-1 New York State Housing Finance Agency RB (Capitol Green Apartments Housing) - Series 2006A (d) Guaranteed by Federal National Mortgage Association 05/15/36 VMIG-1 New York State Housing Finance Agency RB (Capitol Green Apartments Housing) - Series 2006A (d) Guaranteed by Federal National Mortgage Association 05/15/36 VMIG-1 New York State Housing Finance Agency, (388 Bridge Street Housing RB) - 2012 Series A LOC Manufacturers and Trader Trust Company 05/01/46 VMIG-1 North Amityville Fire Company Inc., Fire Department RB – Series 2003 LOC Citibank, N.A. 09/01/23 A-1 Suffolk County, NY IDA Civic Facility RB (St. Anthony’s High School Civic Facility) – Series 2006 LOC U.S. Bank, N.A. 12/01/36 A-1+ The City of New York GO Bonds Fiscal 1994 Series ESubseries E-4 LOC BNP Paribas S.A. 08/01/22 VMIG-1 A-1+ The City of New York GO Bonds Fiscal 1994 Series E, Subseries E-4 LOC BNP Paribas S.A. 08/01/21 VMIG-1 A-1+ The City of New York GO Bonds Fiscal 2004 Subseries H-4 LOC Bank of New York Mellon 03/01/34 VMIG-1 A-1+ The City of New York GO Bonds Fiscal 2012 Series D Subseries D-3 LOC Bank of New York Mellon 10/01/39 VMIG-1 A-1+ The City of New York GO Bonds Fiscal 2012 Series G Subseries G-7 LOC Bank of Tokyo-Mitsubishi UFJ Ltd. 04/01/42 VMIG-1 A-1 The City of New York GO Bonds, Fiscal 2008 Series J-6 LOC Landesbank Hessen -Thuringen Girozentrale 08/01/24 VMIG-1 A-1 The City of New York GO Bonds, Fiscal 2008 Series L-4 |LOC U.S. Bank, N.A. 04/01/38 VMIG-1 A-1 Town of Riverhead, NY IDA RB (Altaire Pharmaceuticals, Inc. Facility) – Series 1998 (b) (d) LOC Bank of New York Mellon 10/01/13 Triborough Bridge and Tunnel Authority RB Series 2001B LOC State Street Bank & Trust Company 01/01/32 VMIG-1 A-1+ Total Tax Exempt Variable Rate Demand Instruments Total Investments (97.77%)(cost $217,116,897†) Cash and Other Assets, net of Liabilities(2.23%) Net Assets (100.00%) †Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. Class A,122,933,366shares outstanding $ Class B,1,451,532shares outstanding $ Advantage Shares,97,695,199shares outstanding $ FOOTNOTES: (a) Unless the securities are assigned their own ratings, the ratings are those of the bank whose letter of credit guarantees the issue or the insurance company who insures the issue.All letters of credit and insurance are irrevocable and direct pay covering both principal and interest. Ratings are unaudited.
